DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The limitation in claim 2, "wherein the first pressing member and the second pressing member are located at both sides of a reference linear line" could be interpreted as either requiring the both of members to be present on both sides of the line or requiring one on either side. For examination purposes, it will be interpreted as requiring one on either side.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-13 depend from claim 8, which claims a method, but recite further limitations not on a method, but on “the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interests of compact prosecution, claims 9-13 will be treated as further limiting the method of claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US PGPub 2014/0370794), hereinafter Fukushima.
Regarding claim 1, Fukushima teaches a polishing apparatus comprising: 
a polishing table (3) configured to support a polishing pad (2) having a polishing surface (2a, see fig. 1 and paragraph [0124]); 
a rotatable head body (top ring 1) having a pressing surface to press a substrate against the polishing surface (see paragraph [0132]); 

a rotary ring secured to the retainer ring and rotatable together with the retainer ring (guide ring 112, see fig. 9 and paragraph [0155]); 
a stationary ring (pressure ring 200, see fig. 22 and paragraph [0235], load transmitted through 112 which rotates, see paragraphs [0157] and [0159]); and 
a plurality of local-load exerting devices each configured to apply a local load to the stationary ring (local load exerting mechanisms 110, see figs. 30A-30C and paragraph [0207]), 
wherein the local-load exerting devices include: 
a first pressing member and a second pressing member coupled to the stationary ring (each local load exerting mechanism 110 includes push rods 221, which are coupled to pressure ring 200, see paragraph [0238]; multiple members shown in figs. 30a-30c); and 
a first actuator and a second actuator coupled to the first pressing member and the second pressing member, respectively (load exerting mechanisms are actuated by air cylinders and actuators, see paragraphs [0254] and [0258]), 
the first pressing member is arranged at an upstream side of the retainer ring in a moving direction of the polishing surface, and the second pressing member is arranged at a downstream side of the retainer ring in the moving direction of the polishing surface (a variety of configurations are taught with load devices and their associated pressing members placed on both the upstream and downstream sides of the retainer ring. (see figs. 30A-30C).
Fukushima does not teach that a single embodiment contains all of the various claimed elements in the described relationships (e.g. it does not explicitly teach that pressure ring 200 is located on guide ring 112), but it would have been obvious to a person having ordinary skill in the art at the time 

Regarding claim 2, Fukushima teaches the polishing apparatus according to claim 1, wherein the first pressing member and the second pressing member are located at both sides of a reference linear line passing through a center of the retainer ring and a center of the polishing table (fig. 14 and paragraphs [0199]-[0201] shows geometric relationship between polishing pad and head body; fig. 30c shows the location of pressing members 110c and 110a).

Regarding claim 3, Fukushima teaches the polishing apparatus according to claim 2. Fukushima does not explicitly teach that the first pressing member and the second pressing member are located on a linear line perpendicular to the reference linear line and passing through the center of the retainer ring.
However, Fukushima teaches that the pressing members may be arranged at equal intervals around the center of the retaining ring in the form of a square (see paragraph [0261] and figs. 30C and 14) and additionally teaches the concept of varying the location of a pressing member in a variety of radial locations in the range of ± 60 degrees from each axis. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine these separate teachings such that the first pressing member and the second pressing member would be located on a linear line perpendicular to the reference linear line and passing through the center of the retainer ring, as doing so represents the use of known techniques to improve similar devices in the same way.

Regarding claim 4, Fukushima teaches the polishing apparatus according to claim 2, wherein 

where one of two intersections of a linear line perpendicular to the reference linear line and passing through the center of the retainer ring and a peripheral edge of the retainer ring, located at an upstream side, is defined as an angle of 0 degrees, and the other intersection located at a downstream side is defined as an angle of 180 degrees, and one of two intersections of the reference linear line and the peripheral edge of the retainer ring, located at a center side of the polishing surface, is defined as an angle of 270 degrees, and the other intersection located at a peripheral side of the polishing surface is defined as an angle of 90 degrees 
(Fig. 14 shows a coordinate system which is 90º displaced from that described by the claim. Fig. 30c shows pressing members located in each of the four quadrants. Geometrically, the pressing members must be located in the described ranges of such a coordinate system.).

Regarding claim 5, Fukushima teaches the polishing apparatus according to claim 4, wherein the first pressing member is located within a range of 0° ± 60°, and the second pressing member is located within a range of 180° ± 60° (pressing members 110a-110d are located in a square are evenly distributed around the perimeter of the ring, so the angle between each and those adjacent to it is ±90º. This means that at least two of the pressing members will be located within the claimed range regardless of how the relevant coordinate system is rotated, as any set of perpendicular axes can be no more than 45º degrees from all four at once. If the axes are rotated to increase the distance from one pair, the result will be the axes moving nearer the other pair, putting them within the claimed range). 

claim 6, Fukushima teaches the polishing apparatus according to claim 5, but does not teach that the first pressing member is located within a range of 0° ± 30°, and the second pressing member is located within a range of 180° ± 30°.
However, Fukushima teaches that the pressing members are arranged at equal intervals around the center of the retaining ring in the form of a square (see paragraph [0261] and figs. 30C and 14) and additionally teaches the concept of varying the location of a pressing member in a variety of radial locations in the range of ± 60 degrees from each axis. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine these separate teachings such that the first pressing member is located within a range of 0° ± 30°, and the second pressing member is located within a range of 180° ± 30°, as doing so represents the use of a known technique to improve a similar device in the same way.

Regarding claim 7, Fukushima teaches the polishing apparatus according to claim 1, further comprising: a controller configured to control an operation of the first actuator that regulates the local load applied from the first pressing member to the stationary ring and an operation of the second actuator that regulates the local load applied from the second pressing member to the stationary ring (Polishing controller 9 controls operations of local load exerting mechanisms 110, see paragraph [0115]; controls one or more local load exerting mechanisms 10, see paragraph [0215]).

Regarding claim 8, Fukushima teaches a method comprising: 
rotating a polishing table supporting a polishing pad (rotating a polishing table. see paragraph [0068], table supporting the polishing pad, see paragraph [0060]); 
pressing a substrate against a polishing surface of the polishing pad (holding substrate against polishing pad, see paragraph [0072]) with a pressing surface of a head body (membrane as pressing 
pressing a retainer ring against the polishing surface while rotating the retainer ring together with the head body and the substrate, the retainer ring surrounding the substrate (pressing retaining ring against the surface while rotating retaining ring surrounding substrate, head body, and substrate, see paragraph [0058]); and 
polishing the substrate while rotating a rotary ring together with the retainer ring and applying a local load to a stationary ring (polishing while rotating, see paragraph [0058]; rotary ring 120 rotates with retainer ring 40 and load applied to stationary ring 200, see paragraphs [0036], [0160], and [0235]) from a first pressing member or a second pressing member (multiple load exerting devices, see paragraphs [0060] and [0061]), the rotary ring being secured to the retainer ring (112 attached to retaining ring, see fig. 9 and paragraph [0155]), the stationary ring being located on the rotary ring (load transmitted via both pressure ring 200, see paragraph [0235] and ring 112, which rotates, see paragraphs [0157] and [0159]), 
wherein the first pressing member is arranged at an upstream side of the retainer ring in a moving direction of the polishing surface, and the second pressing member is arranged at a downstream side of the retainer ring in the moving direction of the polishing surface (pressing members shown both upstream and downstream, see fig. 30C).
Fukushima does not teach that a single embodiment contains all of the various claimed elements in the described relationships (e.g. it does not explicitly teach that pressure ring 200 is located on guide ring 112), but it would have been obvious to a person having ordinary skill in the art at the time of the invention to create such an embodiment as doing so represents the combination of prior art elements according to known methods to yield predictable results.	
		
claim 9, Fukushima teaches the method according to claim 8, wherein the first pressing member and the second pressing member are located at both sides of a reference linear line passing through a center of the retainer ring and a center of the polishing table (fig. 14 and paragraphs [0199]-[0201] shows geometric relationship between polishing pad and head body; fig. 30c shows the location of pressing members 110c and 110a).

Regarding claim 10, Fukushima teaches the method according to claim 9. Fukushima does not explicitly teach that the first pressing member and the second pressing member are located on a linear line perpendicular to the reference linear line and passing through the center of the retainer ring.
However, Fukushima teaches that the pressing members may be arranged at equal intervals around the center of the retaining ring in the form of a square (see paragraph [0261] and figs. 30C and 14) and additionally teaches the concept of varying the location of a pressing member in a variety of radial locations in the range of ± 60 degrees from each axis. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine these separate teachings such that the first pressing member and the second pressing member would be located on a linear line perpendicular to the reference linear line and passing through the center of the retainer ring, as doing so represents the use of known techniques to improve similar devices in the same way.

Regarding claim 11, Fukushima teaches the method according to claim 9, wherein 
the first pressing member is located within a range of 0° ± 90°, and the second pressing member is located within a range of 180° ± 90°, 
where one of two intersections of a linear line perpendicular to the reference linear line and passing through the center of the retainer ring and a peripheral edge of the retainer ring, located at an 
(Fig. 14 shows a coordinate system which is 90º displaced from that described by the claim. Fig. 30c shows pressing members located in each of the four quadrants. Geometrically, the pressing members must be located in the described ranges of such a coordinate system.).

Regarding claim 12, Fukushima teaches the method according to claim 11, wherein the first pressing member is located within a range of 0° ± 60°, and the second pressing member is located within a range of 180° ± 60° (pressing members 110a-110d are located in a square are evenly distributed around the perimeter of the ring, so the angle between each and those adjacent to it is ±90º. This means that at least two of the pressing members will be located within the claimed range regardless of how the relevant coordinate system is rotated, as any set of perpendicular axes can be no more than 45º degrees from all four at once. If the axes are rotated to increase the distance from one pair, the result will be the axes moving nearer the other pair, putting them within the claimed range). 

Regarding claim 13, Fukushima teaches the method according to claim 12, but does not teach that the first pressing member is located within a range of 0° ± 30°, and the second pressing member is located within a range of 180° ± 30°.
However, Fukushima teaches that the pressing members are arranged at equal intervals around the center of the retaining ring in the form of a square (see paragraph [0261] and figs. 30C and 14) and 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine these separate teachings such that the first pressing member is located within a range of 0° ± 30°, and the second pressing member is located within a range of 180° ± 30°, as doing so represents the use of a known technique to improve a similar device in the same way.

Double Patenting
Claims 1 and 7 of this application are patentably indistinct from claims 1 and 3 of Application No. 16/724,504. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/724,504 in view of Fukushima. 
Regarding claim 1, Application no. 16/724,504, hereinafter '504, teaches a polishing apparatus comprising: 
a rotatable head body having a pressing surface to press a substrate against the polishing surface ("a rotatable head body having a pressing surface configured to press a substrate against a polishing surface;", '504 claim 1, lines 2-3); 

a rotary ring secured to the retainer ring and rotatable together with the retainer ring ("a rotational ring fixed to the retainer ring and configured to be rotatable together with the retainer ring", '504 claim 1, lines 6-7); 
a stationary ring located on the rotary ring ("a stationary ring disposed on the rotational ring", '504 claim 1, line 8); and 
a plurality of local-load exerting devices each configured to apply a local load to the stationary ring ("a plurality of local load applying devices each configured to apply a local load to the stationary ring", '504 claim 1, lines 9-10), 
wherein the local-load exerting devices include: a first pressing member and a second pressing member coupled to the stationary ring; and a first actuator and a second actuator coupled to the first pressing member and the second pressing member, respectively ("wherein each of the plurality of local load applying devices includes a first pressing member and a second pressing member connected to the stationary ring, a first actuator and a second actuator connected to the first pressing member and the second pressing member, respectively", '504 claim 1, lines 12-15), 
the first pressing member is arranged at an upstream side of the retainer ring in a moving direction of the polishing surface, and the second pressing member is arranged at a downstream side of the retainer ring in the moving direction of the polishing surface ("the first pressing member is disposed in an upstream side of the retainer ring in a traveling direction of the polishing surface, and the second pressing member is disposed in a downstream side of the retainer ring in the traveling direction of the polishing surface", '504 claim 1, lines 18-21).


Regarding claim 7, '504 teaches the polishing apparatus according to claim 1, further comprising: a controller configured to control an operation ("a controller configured to control an operation of the polishing apparatus", '504 claim 1, line 11) of the first actuator that regulates the local load applied from the first pressing member to the stationary ring and an operation of the second actuator that regulates the local load applied from the second pressing member to the stationary ring ("wherein the controller is configured to issue a command to at least one of the first actuator and the second actuator so as to adjust the local load applied to the stationary ring from at least one of the first pressing member and the second pressing member", '504 claim 3, lines 1-5).
This is a provisional nonstatutory double patenting rejection.
Examiner would like to additionally advise applicant that claim 8 of the present application is very similar to claim 4 of ‘504, with the primary distinction being the silence of ‘504 on the relative placements of the actuators. Although claim 8 is not currently subject to a provisional double patenting rejection, applicant is advised to ensure that amendments in either application do not necessitate a later rejection on double patenting grounds.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Nabeya; Osamu (US 9833875 and US PGPub 2015/0328743) and Fukushima et al. (US 9403255 and US PGPub 2013/0324012) teach concepts very closely related to both Fukushima and the present invention.
Suwabe (US 6916234), Hayashi et al. (US 6857950), Tseng et al. (US 6579151), Katagiri et al. (US 6565424), Sakamoto et al. (US 6517422), Kimura et al. (US 6293858), Hirokawa et al. (US 6220945), Hiyama et al. (US 6217411), Williams et al. (US 6110025), Kimura et al. (US 6019868), Lee (US 5851136), Hoshizaki et al. (US 5908530), and Jurjevic et al. (US 5738568) teach various elements of peripherally loaded rings used in wafer polishing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         





/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723